ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                      )
                                                   )
Marvin Company                                     )   ASBCA Nos. 60063, 60064
                                                   )
Under Contract Nos. H92237-12-C-0075               )
                    H92237-10-M-0626               )

APPEARANCE FOR THE APPELLANT:                          Mr. Sadat M. Afzaly
                                                        Vice President

APPEARANCES FOR THE GOVERNMENT:                        Col Matthew J. Mulbarger, USAF
                                                        Air Force Chief Trial Attorney
                                                       Anna F. Kurtz, Esq.
                                                        Trial Attorney

                                  ORDER OF DISMISSAL

       In response to the Board's 22 June 2016 order that appellant "inform the Board
whether the appeals are withdrawn, such that they will be dismissed from the Board's
docket with prejudice," appellant on 23 June 2016 stated the following:

                i m officially inform the board to do not follow my claims ....



                ... [S]top the process on behalf of MARVIN Claims. [Syntax
                in original]

      The appeals are withdrawn. Accordingly, they are dismissed from the Board's
docket with prejudice.

       Dated: 23 June 2016




                                                    Armed Services Board
                                                    of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60063, 60064, Appeals of Marvin
Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2